Opinion of the Court, Shepard, J. This is a case brought by the appellee against the city of Chicago to recover damages for an injury which she claims to have sustained between 7 and 8 o’clock in the evening of July 26,1890, by reason of a fall upon an alleged defective sidewalk on Halsted street, near Forty-second street. The trial by jury resulted in a verdict in favor of the appellee for $1,500, and from the judgment which was rendered upon this verdict the city of Chicago prosecuted this appeal. Counsel for appellant says in his brief, that he insists, in this court, upon but three points as grounds for reversal, viz: First, the verdict was against the law; second, the verdict was against the evidence; third, the verdict is excessive. On the first point he offers no suggestion, and we discover no error of law. We have carefully examined all that has been urged on the second and third points, but fail to see any sufficient reason for disturbing the verdict. It is perfectly clear that the accident would not have happened had the sidewalk been in a sound and fit condition, and we think the evidence conclusively established that the walk was rotten and rickety, and that no person could, without the exercise of very great caution, pass over it without liability to injury, and that it had been in that condition an undue length of time. Appellee was a sewing woman, and supported herself and two children by the use of the sewing machine. The injuries she received were to her back, and internal, and the evidence disclosed that immediately following the accident she was confined to her bed for about three weeks, and that it was five weeks before she could walk across the floor of her room; that ever since, she has been unable to run the sewing machine for more than an hour a day, and that she frequently faints and falls to the floor in case of any unusual or long continued exertion. There was other evidence tending to show that appellee’s injuries were slight, but the jury heard it all and incases of conflicting evidence their verdict should not be set aside for light reasons. Upon a review of the entire evidence we think the verdict was right, and most commendably reasonable. The judgment of the Circuit Court will therefore be affirmed.